Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-145845 July 21, 2008 Performance Securities with Contingent Protection Linked to the S&P 500 ® Index Strategic Alternatives to Indexing Barclays Bank PLC Securities linked to the S&P 500 ® Index due August 30, 2013 Investment Description Performance Securities with Contingent Protection (the Securities) are securities issued by Barclays Bank PLC (Barclays) linked to the performance of the S&P 500 ® Index (the Index). The amount you receive at maturity is based on the Index Return and, in certain circumstances, on whether the level of the Index has closed below a specified Trigger Level on any trading day during the Observation Period. If the Index Return is positive or zero, at maturity, you will receive an amount in cash per security that is equal to your principal amount plus an amount based on the Index Return multiplied by a Participation Rate, expected to be between 115% and 125% (to be determined on the Trade Date). If the Index Return is negative and the Index has not closed below the Trigger Level on any trading day during the Observation Period, you will receive your principal. If the Index Return is negative and the Index closed below the Index Trigger Level on any trading day during the Observation Period, your Securities will be fully exposed to the decline in the Index, and you could lose some or all of your investment. Investors will not receive interest or dividend payments during the term of the Securities. Investing in the Securities involves significant risks.
